DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  both claims containing the same phrase should correct the phrase as follows “a first plurality of passageways extending between an external surface of the base pipe and the internal surface of the base pipe, wherein the first plurality of passagewaysare spaced across a first portion of the base pipe;” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 recites “3. The screen assembly of claim 2, wherein the pressure is greater than or equal to a pressure associated with setting a packer.”  This is unclear, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over (US 20140262322 A1 ) to Yeh.
 Yeh Discloses:
1. A screen assembly, comprising: 
a base pipe 110 forming: 
a first interior passageway 115 defined by an internal surface of the base pipe; and 
a first plurality of passageways 118 extending between an external surface of the base pipe 165 and the internal surface of the base pipe, wherein the first plurality of passageways are spaced across a first portion of the base pipe 110 (Figures 3b, 3c); 
a tubular 162 that is concentrically disposed about the first portion of the base pipe110, wherein the tubular forms a second plurality of passageways 180 extending between an external surface of the tubular and the internal surface of the tubular (figure 3c, the passages connect and internal and exterior surface of the tubular 160, at least the end is an exterior); and 
a housing 152 concentrically disposed about the tubular and the base pipe to form a chamber 155 between the external surface of the tubular and an internal surface of the housing, 
wherein the chamber is in fluid communication with a screen jacket exit 142 [0039]; 
wherein the screen assembly has a first configuration and a second configuration ([0046], selectively open and closed passages are considered different configurations); 
wherein, when in the first configuration, the screen assembly further comprises a plurality of plugs 182 and wherein a plug from the plurality of plugs is accommodated within a corresponding passageway of the second plurality of passageways to fluidically isolate the external surface of the tubular from the first interior passageway of the base pipe (when elements 182 are closed this limitation is met); and 
wherein, when in the second configuration, the screen jacket exit is in fluid communication with the first interior passageway of the base pipe via the chamber, the first plurality of passageways, and the second plurality of passageways (when elements 182 are open this limitation is met).
If one were to disagree that Yeh’s passageways extend between and external surface of the tubular and the internal surface of the tubular, Yeh discloses that the flow ports are “preferably defined axially along the basepipe 110 so fluid flow passes parallel to the basepipe's axis,” [0049]. As, such it is clear that Yeh recognized that other orientations, not axially aligned with the base pipe are possible.  
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the orientation of the passageways of Yeh to be radially through the tubular 160, in view of Yeh and as a design consideration since applicant has not disclosed that the orientation ( between an external surface of the tubular and the internal surface of the tubular)  solves any stated problem or is for any particular purpose and it appears that the invention would equally well with the design of Yeh.
2. The screen assembly of claim 1, wherein in the first configuration, the screen assembly is configured to maintain a pressure within the first interior passageway (this limitation is considered met as the interior is normally pressurized, i.e. absent a teaching of a vacuum there is a pressure, furthermore during fluid flow there is naturally a pressure [0018] ).
3. The screen assembly of claim 2, wherein the pressure is greater than or equal to a pressure associated with setting a packer. (this limitation is considered as met as any pressure can be considered to meet the claim, ”a pressure associated with setting a packer” can be considered zero psi , as an initial pressure, which is associated with setting a packer)
	4. The screen assembly of claim 1, further comprising a screen jacket 120a,b that forms the screen jacket exit, wherein the screen jacket is concentrically disposed about a second portion of the base pipe that is a solid-walled portion of the base pipe (Figure 3c).
	5. The screen assembly of claim 1, wherein the internal surface of the tubular forms a recessed annular chamber 165 within a wall of the tubular, and wherein the annular chamber is aligned with at least one of the passageways in the first plurality of passageways and with at least one of the passageways of the second plurality of passageways (figure 3c).
6. The screen assembly of claim 1, wherein the first plurality of passageways is circumferentially spaced and longitudinally spaced along the base pipe within the first portion of the base pipe(figure 3b, 3c).

Claim(s) 7-20 is/are rejected under 35 U.S.C. 103 as obvious over (US 20140262322 A1 ) to Yeh in view of US 20140020898 A1 to Holderman.
Regarding claims 7-9:  Yeh Discloses the claimed invention except: 
7) wherein the second plurality of passageways has a tapered shape in a cross-section view of the tubular.
8) wherein at least a portion of the plurality of plugs are dissolvable plugs.
9) wherein at least one plug from the plurality of plugs threadably engages at least one passageway of the second plurality of passageways.
Holderman teaches a plug insert 110 with a tapered shape (figure 2b), where a portion is dissolvable [0028] and threadably engages the tubular it is in [0028]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Yeh to have a tapered plug with a dissolvable portion that threads into the tubular, in view of Holderman, as no more than simple substitution of one known element for another to obtain predictable results.
Regarding claim 10:  Yeh Discloses
10. (Currently Amended) A method, comprising: (Claim 17)
positioning a bottom hole assembly within a wellbore of a well (Claim 17) to define an annulus between an external surface of the bottom hole assembly and an internal surface of the wellbore (figure 1), wherein the bottom hole assembly comprises: 
a base pipe 110 forming: 
a first interior passageway 115 defined by an internal surface of the base pipe; and 
a first plurality of passageways 118 extending between an external surface of the base pipe 165 and the internal surface of the base pipe, wherein the first plurality of passageways are spaced across a first portion of the base pipe 110 (Figures 3b, 3c); 
a tubular 162 that is concentrically disposed about the first portion of the base pipe110, wherein the tubular forms a second plurality of passageways 180 extending between an external surface of the tubular and the internal surface of the tubular (figure 3c, the passages connect and internal and exterior surface of the tubular 160, at least the end is an exterior); and 
a housing 152 concentrically disposed about the tubular and the base pipe to form a chamber 155 between the external surface of the tubular and an internal surface of the housing, 
wherein the chamber is in fluid communication with a screen jacket exit 142 [0039]; 
a plurality of plugs 182, wherein a plug from the plurality of plugs is accommodated within a corresponding passageway of the second plurality of passageways to fluidically isolate the external surface of the tubular from the first interior passageway of the base pipe (when elements 182 are closed this limitation is met); 
pressurizing, while the plurality of plugs is accommodated within the second plurality of passageways, the first interior passageway of the base pipe to a minimum pressure (this limitation is considered met as the interior is normally pressurized, i.e. absent a teaching of a vacuum there is a pressure, furthermore during fluid flow there is naturally a pressure [0018], see also [0048] ).
However Yeh fails to disclose:
dissolving at least a portion of the plurality of plugs to place the annulus in fluid communication with the first interior passageway.
Holderman teaches a flow control device with plugs 110 that are designed to dissolve [0028]( see also claims 20-22).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Yeh to include as part of his flow control device 170 a dissolvable portion and to perform the step of dissolving at least a portion of the plurality of plugs to place the annulus in fluid communication with the first interior passageway, in view of Holderman, so that flow through the device can be prevented until the a portion of the plug is dissolved.[0005-0007]. Furthermore, this amounts to no more than combining prior art elements according to known methods to yield predictable results.
	Regarding claim 11:  Yeh discloses wherein the bottom hole assembly further comprises a packer 16 in fluid communication with the first interior passageway, however Yeh does not explicitly disclose wherein pressurizing, while the plurality of plugs is accommodated within the second plurality of passageways, to the minimum pressure results in setting the packer relative the wellbore.
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Yeh to wherein pressurizing, while the plurality of plugs is accommodated within the second plurality of passageways, to the minimum pressure results in setting the packer relative the wellbore, as obvious to try, -  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. (the setting pressure could be higher, lower or the same as the minimum pressure).
	Regarding claim 12:  Yeh discloses prior to positioning the bottom hole assembly in the wellbore, removing the housing from the bottom hole assembly and positioning one or more of the plurality of plugs within the second plurality of passageways. [0043]
	Regarding claim 13:  Yeh discloses the claimed invention except wherein positioning the one or more of the plurality of plugs in the second plurality of passageways comprises threadably engaging the one or more of the plurality of plugs into at least one passageway of the second plurality of passageways.
Holderman teaches a plug insert 110 that threadably engages the tubular it is in [0028]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Yeh to have a plug that threads into the tubular and performing the step of threading, in view of Holderman, as no more than simple substitution of one known element for another to obtain predictable results.
	Regarding claim 14:  Yeh discloses further comprising receiving a fluid in the first interior passageway from the screen jacket exit via the first plurality of passageways 118 and the second plurality of passageways 118 [0050].
	Regarding claim 15:  Yeh discloses, wherein the internal surface of the tubular 160 forms a recessed annular chamber 165 within a wall of the tubular, wherein the annular chamber is aligned with at least one of the passageways 118 in the first plurality of passageways and is aligned with at least one of the passageways of the second plurality of passageways (Figure 3c); and wherein receiving the fluid in the first interior passageway from the screen jacket exit is also via the annular chamber [0050].
	Regarding claim 16:  Yeh discloses, wherein the first plurality of passageways 118 is circumferentially spaced and longitudinally spaced along the base pipe 110 within the first portion of the base pipe (Figure 3c).
Regarding claims 17-18:  Yeh discloses the claimed invention except: 
17) wherein the second plurality of passageways has a tapered shape in a cross-section view of the tubular.
18) wherein at least a portion of the plurality of plugs are dissolvable plugs.
Holderman teaches a plug insert 110 with a tapered shape (figure 2b), where a portion is dissolvable [0028] and threadably engages the tubular it is in [0028]
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Yeh to have a tapered plug with a dissolvable portion that threads into the tubular, in view of Holderman, as no more than simple substitution of one known element for another to obtain predictable results.
	Regarding claim 19:  Yeh discloses further comprising a formation fluid passing through a screen jacket 120a towards the screen jacket exit 142 to filter the formation fluid [0050].
	Regarding claim 20:  Yeh discloses wherein positioning the bottom hole assembly within the wellbore while the external surface of the tubular is fluidically isolated from the first interior passageway of the base pipe prevents debris from a downhole fluid from entering the screen jacket and the second plurality of passageways. ([0003, 0042], the screens keep sand out).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160230509 A1 to Lopez teaches an inflow control device with dissolvable plugs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674